--------------------------------------------------------------------------------

Exhibit 10h(vii)
 

 
AGREEMENT


Agreement made this 8th day of August, 1995, by and between KAMAN CORPORATION, a
Connecticut corporation having its principal office in Bloomfield, Connecticut
(the “Corporation”), and Eileen S. Kraus, a director of the Corporation (the
“Director”).


WHEREAS, the Director is and will be rendering valuable services to the
Corporation as a member of its Board of Directors; and


WHEREAS, the Corporation and the Director wish to enter into an arrangement for
the deferred payment of compensation which the Director may earn in his capacity
as a Director.


NOW THEREFORE, the Corporation and the Director hereby agree as follows:


1. Deferred Account. The Corporation will establish an account (the “Deferred
Account”) on its books, on behalf of the Director, to be credited with such
compensation as shall be deferred together with additional compensation earned
thereon, in accordance with the terms of this Agreement.


2. Elections. Upon reasonable prior notice, the Director may elect to defer
current receipt of all, or a specified portion of, his compensation for services
as a director. Such election (the “Election”), to be made and executed by a
written notice in form and substance satisfactory to the Corporation, will
remain in effect until the Director ceases to be a Director, or amends or
terminates the Election. Any amendment or termination of the Election shall also
be made by such written form.


3. Additional Compensation. The Corporation will credit the Director’s Deferred
Account annually with additional compensation, as if interest was earned
thereon, at the rate determined each year by the Personnel and Compensation
Committee of the Board of Directors, compounded annually on the balance in the
Deferred Account as of December 31 each year.


4. Method of Distribution. By completing and delivering an Election, the
Director shall irrevocably select the method pursuant to which amounts credited
to his Deferred Account shall be distributed to him. Any amended Election will
apply only to amounts credited to the Deferred Account for periods following the
amended Election. The Director may choose to have such amounts paid in a lump
sum or in approximately equal quarterly installments over a period not to exceed
ten (10) years.


Lump sum payments shall be made on the first business day of the month selected
by the Director pursuant to the Election. Installment payments shall commence on
the first business day of the month selected by the Director pursuant to the
Election. Notwithstanding the Director’s selection of the method of
distribution, amounts payable under this Agreement shall be distributed in a
lump sum to the beneficiary designated in his Election, or in the event no
living beneficiary shall be so designated, to his estate, within thirty (30)
days following his death.


 
1

--------------------------------------------------------------------------------

 
5. Title to Deferred Account. At its option, the Corporation may elect to fund
amounts credited to the Deferred Account but title to the Deferred Account, and
any assets contained therein, shall at all times remain in the Corporation, and
the Director or his beneficiaries shall not have any property interest
whatsoever in any specific assets which may be contained in the Deferred
Account.


6. Accelerated Payments Under Certain Circumstances. Notwithstanding any other
provisions of this Agreement to the contrary, for serious financial reasons, the
Director or Director’s legal representative (if the Director is not competent to
manage his affairs) may apply to the Corporation for acceleration of the payment
of some or all of the funds credited to the Deferred Account. If such
application is approved by the Corporation, the acceleration of payment will be
effective at the later of the date specified in the Director’s application or
the date of approval by the Corporation. Whenever an application for
acceleration of payments is granted, the Corporation shall pay the Director a
portion, including all, of the amount equal to the then current value of his
Deferred Account, as requested. Any payment so made shall be in partial or
complete discharge, as the case may be, of the liabilities of the Corporation
under this Agreement. Serious financial reasons shall include bankruptcy or
impending bankruptcy, unexpected and unreimbursed major expense resulting from
illness to person or accident to person or property and other types of
unexpected and unreimbursed expenses of a major or emergency nature where
acceleration of payment of funds allocated to the Deferred Account would be
necessary to prevent great hardship to the Director.


7. No Trust Created. Nothing contained in this Agreement and no action taken
pursuant to the provisions of this Agreement shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Corporation
and the Director, his designated beneficiary, or any other person. Any funds
which may be invested under the provisions of this Agreement shall continue for
all purposes to be a part of the general funds of the Corporation and no person
other than the Corporation shall by virtue of the provisions of this Agreement
have any interest in such funds. To the extent that any person acquires a right
to receive payments from the Corporation under this Agreement, such right shall
be no greater than the right of any unsecured general creditor of the
Corporation.


8. Rights Personal to Director. The right of the Director or any other person to
the payment of deferred compensation or other benefits under this Agreement
shall not be as-signed, transferred, pledged or encumbered except by will or by
the laws of descent and distribution.


9. Incapacity. If the Corporation shall find that the Director is unable to care
for his affairs because of illness or accident, any payment due (unless a prior
claim therefor shall have been made by a duly appointed guardian, committee or
other legal representative) may be paid to the spouse, any child of the Director
or to any person deemed by the Corporation, acting jointly, to have incurred
expense for the Director in such manner and proportions as the Corporation may
detennine. Any such payment shall be in partial or complete discharge, as the
case may be, of the liabilities of the Corporation under this Agreement.


 
2

--------------------------------------------------------------------------------

 
10. No Other Rights. Nothing contained herein shall be construed as conferring
upon the Director the right to continue in the service of the Corporation as a
director or in any other capacity.


11. Interpretation. The Corporation shall have full power and authority to
interpret, construe and administer this Agreement and the Corporation’s
interpretations and construction thereof, and actions thereunder, including any
valuation of the Deferred Account, or the amount or recipient of the payment to
be made therefrom, shall be binding and conclusive on all persons for all
purposes. The Corporation shall not be liable to any person for any action taken
or omitted in connection with the interpretation and administration of this
Agreement unless attributable to its own willful misconduct.


12. Other Plans: Establishment of Directors’ Compensation. Nothing contained in
this Agreement shall affect the right of the Director to participate in any
pension, profit sharing or other retirement plan or in any supplemental
compensation agreement which constitutes a part of the Corporation’s regular
compensation structure for directors now or hereafter instituted, continued, or
maintained by the Corporation. Nothing contained herein shall limit the right of
the Board of Directors to determine from time to time the compensation, if any,
of its directors; and credits to the Deferred Account hereunder shall be made
only if and to the extent that compensation is established by the Board of
Directors for such service.


13. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Corporation, its successors and assigns and the Director and
his heirs, executors, administrators, and legal representatives.


14. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Connecticut.
 
15. Notice Addresses. The Election, and any other communications hereunder,
shall be deemed effective when delivered in writing to:


If to the Corporation:
Kaman Corporation
P.O. Box 1
Bloomfield, Connecticut 06002-0001



 
Attention:
Mr. Robert M. Garneau, Senior Vice President



If to the Director:


At such address as he shall designate in writing to the Corporation.



 


 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its President and the Director has hereunto set his hand and seal as of the date
first written.





     
KAMAN CORPORATION
           
/s/ Marie A. Okun
 
By:
/s/ Candace A. Clark
       
Candace A. Clark
       
Its Vice President
       
Duly Authorized
                     
/s/ Marie A. Okun
   
/s/ Eileen S.Kraus
       
Director
 


 
4

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO
DEFERRED COMPENSATION AGREEMENT




THIS AMENDMENT made this 8th day of December, 2005, by and between KAMAN
CORPORATION, a Connecticut corporation having its principal office in
Bloomfield, Connecticut (the “Corporation”), and EILEEN S. KRAUS, a director of
the Corporation (the “Director”),


WITNESSETH:


WHEREAS, by Agreement dated August 8, 1995 (the “Agreement”) the Corporation and
the Director entered into a written arrangement for the deferred payment of
compensation which the Director may earn in her capacity as a Director; and


WHEREAS, pursuant to the Agreement, an election to defer is in effect for 2005,
and the Director is deferring all of her cash compensation as a director of the
Corporation; and


WHEREAS, Notice 2005-1, question and answer 20, issued by the Treasury
Department as guidance under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), allows for the cancellation of deferral elections for
2005, in whole or in part, subject to certain conditions specified in such
Notice; and


WHEREAS, the Director wishes to implement a partial cancellation of her deferral
election in place for 2005, in accordance with such guidance, and the
Corporation is willing to allow for such cancellation;


NOW, THEREFORE, the parties agree to amend the Agreement as follows:


1.  The following new paragraph 16 is added to the Agreement:


“16. Cancellation of 2005 Deferral. (a) Notwithstanding anything to the contrary
contained in this Agreement, the Director shall have the authority to cancel the
deferral election which is in place for 2005, in whole or in part. Any such
election must be made in writing signed by the Director and delivered to the
Corporation in 2005. Such cancellation may apply to amounts of compensation
already earned and deferred for 2005, and/or compensation which has not yet been
earned and deferred for 2005. In the event of such cancellation, the amounts so
cancelled shall be distributed to the Director during 2005 and shall be included
in her income for tax purposes in 2005.


(b) This paragraph 16 shall only apply with respect to 2005 deferrals under the
Agreement. This provision is intended to comply with the transition guidance for
2005 issued under Section 409A of the Code, and shall be interpreted and
administered in a manner consistent with such intention.”


2.  Except as hereinabove modified and amended, the Agreement shall remain in
full force and effect. However, the parties recognize that additional amendments
to the Agreement shall be required to satisfy the requirements of Section 409A
of the Code, and that such amendments are required to be made on or before
December 31, 2006.


IN WITNESS WHEREOF, the Corporation and the Director hereby execute this First
Amendment.



     
KAMAN CORPORATION
           
12/12/05
 
By:
/s/ Candace A. Clark
 
Date
   
Its SVP & CLO
                     
12/12/05
   
/s/ Eileen S.Kraus
       
Eileen S. Kraus
 


 
 

--------------------------------------------------------------------------------

 
 